Citation Nr: 1301043	
Decision Date: 01/10/13    Archive Date: 01/16/13

DOCKET NO.  96-45 633	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for right shoulder bursitis with arthritis. 

2.  Entitlement to an initial compensable rating for left shoulder arthritis from August 16, 1995, to July 2, 2007, and in excess of 20 percent from July 3, 2007.

3.  Entitlement to an initial rating in excess of 10 percent for left wrist arthritis from August 16, 1995.

4.  Entitlement to an initial rating in excess of 10 percent for right elbow arthritis from August 16, 1995.

5.  Entitlement to an initial rating in excess of 10 percent for left elbow arthritis from August 16, 1995.

6.  Entitlement to an initial rating in excess of 10 percent for right hip arthritis from August 16, 1995.
7.  Entitlement to an initial rating in excess of 10 percent for left hip arthritis from August 16, 1995.

8.  Entitlement to an initial rating in excess of 10 percent for residuals of a right knee injury with degenerative joint disease from March 31, 1990. 

9.  Entitlement to an initial compensable rating for left knee arthritis from August 16, 1995, to July 2, 2007, and in excess of 10 percent from July 3, 2007. 

10.  Entitlement to an initial rating in excess of 10 percent for right ankle arthritis from August 16, 1995, to July 2, 2007, and in excess of 20 percent from July 3, 2007. 

11.  Entitlement to an initial rating in excess of 10 percent for left ankle arthritis from August 16, 1995, to July 2, 2007, and in excess of 20 percent from July 3, 2007. 

12.  Entitlement to an initial disability rating in excess of 10 percent for traumatic arthritis of both hands from March 31, 1990.

13.  Entitlement to an initial rating in excess of 20 percent for right upper extremity radiculopathy since September 23, 2002. 

14.  Entitlement to an initial rating in excess of 20 percent for left upper extremity radiculopathy from September 23, 2002. 

15.  Entitlement to an initial rating in excess of 40 percent for cervical spine arthritis from February 13, 1992, to September 22, 2002, and in excess of 20 percent from September 23, 2002. 

16.  Entitlement to an initial disability rating in excess of 20 percent for traumatic arthritis of the lumbar spine from August 31, 1994.

(Pursuant to BVA Directive 3230, the claim for a program of vocational rehabilitative services for the pursuit of a post-graduate degree under the provisions of Chapter 31, Title 38, of the United States Code will be the subject of a separate decision by the Board of Veterans' Appeals.)


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney at Law


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to July 1969.  

This appeal comes to the Board of Veterans' Appeals (Board) on appeal from a November 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  A subsequent February 2009 rating decision granted the Veteran both earlier effective dates and higher evaluations for some of the above listed issues on appeal.  Jurisdiction over the appeal currently resides with the RO in Detroit, Michigan.  

This appeal was last before the Board in December 2012, following a May 2010 joint motion for remand (JMR), filed by the parties before the United States Court of Appeals for Veterans Claims (Court).

On this review, the Board has noted further evidence that must be obtained in order to ensure comprehensive appellate review. Although the Veteran underwent a VA medical examination following the Board's December 2012 remand, the examination is not sufficient to fully review this matter in light of all of the other evidence. The appeal is therefore REMANDED to the RO.  VA will notify the Veteran and counsel as noted below when further action is required.


REMAND

As to all the issues on appeal, the record reveals that the Veteran receives ongoing treatment from the Columbus VA Medical Center.  However, the claims file does not contain any of his post-2005 VA treatment records.  Likewise, while the record reveals that the Veteran receives ongoing treatment from private health care providers, his contemporaneous treatment records from these health care providers also do not appear in the claims file.  A remand is required to obtain these records. 38 U.S.C.A. § 5103A(b) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when VA is on notice of relevant evidence that is not obtained, VA must assist the Veteran in attempting to obtain the evidence).

Given the above development, the Veteran must be afforded new VA examinations to ascertain the current severity of his service connected disabilities - in particular as to any associated abnormalities.  See 38 U.S.C.A. § 5103A(d) (West 2002); Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that VA's duty to assist includes conducting a thorough and contemporaneous examination of the veteran that takes into account the records of prior examinations and treatment).

As to the bilateral knee disabilities, the RO when adjudicating the knee disabilities must also consider separate ratings for lost flexion and extension as well as for instability, if warranted under the law.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994) (holding that where the record reflects that the appellant has multiple problems due to service-connected disability, it is possible for an appellant to have "separate and distinct manifestations" from the same injury, permitting separate disability ratings); VAOPGCPREC 23-97 (July 1, 1997) (holding that separate ratings may be assigned in cases where the service-connected knee disability includes both arthritis and instability, provided of course, that the degree of disability is compensable under each set of criteria); VAOPGCPREC 9-2004; 69 Fed. Reg. 59990 (2004) (holding that separate ratings may be assigned in cases where a service-connected knee disability includes both a compensable limitation of flexion under Diagnostic Code 5260, and a compensable limitation of extension under Diagnostic Code 5261). 

When examining the Veteran and when rating the severity of his service connected disabilities, the examiner and later the RO must account the appellant's complaints of pain.  See 38 C.F.R. §§ 4.40, 4.45 (2012), DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of musculoskeletal disorders rated on the basis of limitation of motion requires consideration of functional losses due to pain).  When readjudicating these claims, the RO must also be mindful of 38 C.F.R. § 4.59 (2012) and the Court's holding in Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. § 4.59 is not limited to arthritis).  

As to the claims for higher evaluations for cervical spine and lumbar spine disabilities, since the Veteran filed his claims for higher evaluations there have been a number of changes in the criteria for rating musculoskeletal disabilities under 38 C.F.R. § 4.71a.  The new criteria for rating intervertebral disc syndrome became effective September 23, 2002.  See 67 Fed. Reg. 54345 (Aug, 22, 2002).  Further, additional regulatory changes for rating all other back disorders became effective September 26, 2003, but these did not alter the rating parameters for intervertebral disc syndrome, except for renumbering Diagnostic Code 5293 as Diagnostic Code 5243.  See 68 Fed. Reg. 51454-56 (Aug. 27, 2003).  And, 69 Fed. Reg. 32449 (June 10, 2004) corrected a clerical error in the Federal Register publication of August 27, 2003.  

Given the change in regulations, THE RO MUST APPRISE THE VETERAN OF, AND CONSIDER THE PREVIOUSLY APPLICABLE RATING CRITERIA FOR THE EVALUATION OF HIS CERVICAL SPINE AND LUMBAR SPINE FOR THE ENTIRE PERIOD SINCE ONE YEAR PRIOR TO THE EFFECTIVE DATE OF THE DISORDER, but may only consider the new criteria for rating an intervertebral disc syndrome from September 23, 2002, and the new criteria for rating all other back disorders from September 26, 2003.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); 38 C.F.R. §§ 19.9, 19.31 (2012).

The RO MUST ENSURE THAT THE VA EXAMINER CONDUCTING ANY EXAMINATIONS PROVIDES FINDINGS WHICH RESPOND TO THE RATING CRITERIA APPLICABLE FOR THE ENTIRETY OF THE APPELLATE PERIOD, UNDER THE PREVIOUSLY APPLICABLE AND REVISED CRITERIA. 

In February 2012, the Veteran through counsel requested that the RO allow a period of 60 days from the date the RO complied with a Privacy Act request, in order for the Veteran to submit a response to the January 2012 Supplemental Statements of the Case. In June 2012, the Board through a Deputy Vice Chairman granted the Veteran's request for an extension of time. To date, no submission from the Veteran in response to the granted request for extension of time is of record. 

Accordingly, the appeal is REMANDED to the RO for the following actions:

1.  The RO must attempt to obtain and associate with the claims file all of the Veteran's post-2005 treatment records from the Columbus VA Medical Center.  All actions to obtain the requested records must be fully documented in the claims file. 

2.  The RO, after obtaining all needed authorizations from the Veteran, must attempt to obtain and associate with the claims file all of his contemporaneous treatment records from his private health care providers that do not appear in the claims file.  All actions to obtain the requested records must be fully documented in the claims file. 


3.  After undertaking the above development to the extent possible, the RO must provide the Veteran with orthopedic and neurological examinations to ascertain the current severity of his bilateral shoulder, elbow, hip, knee, ankle, and hand disabilities as well as left wrist, cervical spine, and lumbar spine disabilities and bilateral upper and lower extremity radiculopathy.  The claims file must be provided to the examiner in connection with the examination.  All indicated tests and studies DEEMED APPROPRIATE BY THE EXAMINER OR BY THE RO, including X-rays, electromyography (EMG), and nerve conduction studies must be accomplished and all clinical findings must be reported in detail.  

In accordance with the VA rating criteria for rating bilateral shoulder, elbow, hip, knee, ankle, and hand disabilities as well as left wrist, cervical spine, and lumbar spine disabilities and bilateral upper and lower extremity radiculopathy, the examiners are to provide a detailed review of the Veteran's history, current complaints, and the nature and extent of his disabilities.  

a.  As to lost motion, in addition to any other information provided pursuant to the VA rating criteria, the orthopedic examiner must conduct complete range of motion studies of each shoulder, elbow, hip, knee, ankle, and hand as well as the left wrist, cervical spine, and lumbar spine with specific citation to flexion, extension, lateral flexion, and/or rotation.  The examiner must offer an opinion as to the degree on which this pain first appears on flexion, extension, lateral flexion, and/or rotation.  The examiner must also discuss the presence or absence of any weakened movement, including weakened movement against varying resistance, excess fatigability with use, incoordination, painful motion, pain with use, and provide an opinion as to how these factors result in any additional limitation of flexion, lateral flexion, and/or rotation, or otherwise impair functioning of the joint.

b.  The orthopedic examiner must also provide an opinion as to whether the Veteran's cervical spine and/or lumbar spine disabilities was manifested by ankylosis (favorable or unfavorable angle); by symptoms compatible with severe limitation in the range of motion of the lumbar spine; by symptoms  compatible with severe limitation in the range of motion of the cervical spine; or lumbosacral strain with listing of the whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion at any time during the pendency of the appeal.

c.  The neurological examiner must provide an opinion as to whether the Veteran's cervical spine and/or lumbar spine disabilities was manifested by symptoms compatible with intervertebral disc syndrome with "severe" symptoms (recurring attacks with intermittent relief) at any time during the pendency of the appeal. 

d.  As to the adverse neurological symptomatology, the neurological examiner must provide an opinion, as to each nerve, whether the adverse symptomatology is best characterized as incomplete and mild, moderate, moderate-severe, or severe or complete.

If there was a material change in the severity of the Veteran's symptoms for any of these service connected disabilities at any time during the pendency of the appeal, the examiner must attempt to identify the date of this change and provide a separate opinion as to the severity of the disability before and after the change.

Complete explanations must be provided for all opinions offered.  

4.  The RO must thereafter readjudicate the claims.  As to the musculoskeletal rating claims, such adjudication must consider the Veteran's pain or other limitation of function; separate ratings for lost flexion and extension as well as for instability of the knees; the old rating criteria for rating cervical spine and lumbar spine disabilities since the pendency of the appeal; the new rating criteria for rating cervical spine and lumbar spine disabilities since September 23, 2002, and/or September 26, 2003; as well as whether staged ratings are needed.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, supra, Burton, supra; Kuzma, supra; Fenderson v. West, 12 Vet. App. 119, 125-26 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007); VAOPGCPREC 23-97; VAOPGCPREC 9-2004.  

4.  If any benefit sought on appeal remains denied, the RO must provide the Veteran and counsel with a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits since the January 2012 SSOC, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issues currently on appeal including the old and new rating criteria for rating cervical spine and lumbar spine disabilities.  A reasonable period of time must be allowed for response before the appeal is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all 

claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

